       EXHIBIT
            Case 4:20-cv-00046-BMM Document 1-2 Filed 06/02/20 Page 1 of 8
            A
ATTORNEYS:
Neal P. DuBois
Eric D. Mills
                                 406 ATTORNEYS                                 •DUBOIS MILLS, PLLC
                                                                                104 4th Street N., Ste. 200
                                                                                P.O. Box 1348
Phoebe Marcinek                                                                 Great Falls, NT 59403
                                                                                Phone: (406) 315.3242
                                                                                Fax: (406) 727.1812



                                              May 4, 2020

   C.T. Corporation
   PO Box 16270
   Missoula, MT 59808

           Re:       Headley vs. Walmart Stores, Inc., DCV-20-0193
                          •
   Dear Sir/Madam:

   Enclosed please find the following:

           1)     Complaint and Demand for Jury Trial;
           2)     Notice and Acknowledgment of Service;
           3)     Copy of the Summons; and,
           4)     Return envelope.

   As the registered agent for Defendant Walmart Stores, Inc., please accept service by .dating
   and signing the Acknowledgment of Service and returning to us in the envelope provided..

   Thank you, and if you have any questions, please do not hesitate to call.

   Very truly yours,


    ICristi Natalie
    Paralegal
    DUBOIS MILLS, PLLC.

    Enclosures




    ii Page
                                 www.406attorneys.com                                                EXHIBIT
                                                                                                              A
                   Case 4:20-cv-00046-BMM Document 1-2 Filed 06/02/20 Page 2 of 8

                                                                               OF DISTRICT COURT
                                                                      CLEP.K
     1
    Eric D. Mills                                                              TINA 8r, !Ely
    DUBOIS MILLS, PLLC
 2
    104 4th Street N, Suite 200                                       2020 RPR         PH 3: 32
 3 *P.O. Box 1348                                                                 FILED
   Great Falls, Montana 59403
 4 Ph: 406.315.3242
   Fax: 406. 727.1812
                                                                       BY
                                                                                  1)1 Pr IV
 5
   eric®406attomeys.com
 6
         Attorneys for Plaintiff
 7
                  MONTANA EIGHTH JUDICIAL DISTRICT COURT, CASCADE COUNTY
 8

 9       FRANK HEADLEY,

10                        Plaintiff,
                                                                    causeN°CDV                -20-019
11       vs.                                                                       JOHN A. KUTZMA
12
         WALMART STORES, INC.,                                  COMPLAINT AND DEMAND FOR
13                                                                     JURY TRIAL
                          Defendant.
14

15

16
                  COMES NOW, Plaintiff, Frank Headley, by and through Counsel, Eric D. Mills of

17       DuBois Mills, PLLC, and submits his Complaint and Demand for Jury Trial against Defendant

18       as follows:
19
                                            GENERAL ALLEGATIONS
20
               1. Frank Headley ("Plaintiff') is a resident of Great Falls, Cascade County, Montana.
21
               2. Wal-Mart Stores, Inc. is a corporation organized and existing under the laws of Montana
22

23                and which operates in Great Falls, Cascade County, Montana. The registered agent for

24                Wal-Mart Stores is CT Corporation System, 3011 American Way, Missoula County,
25
                  Missoula, Montana.
26
               3. Plaintiff was employed by Defendant(s) starting approximately July 3,2016. He satisfied
27
                  any probational), period which may have been associated with his employment
28




                                       COMPLAINT AND DEMAND FOR JURY TRIAL -1
               Case 4:20-cv-00046-BMM Document 1-2 Filed 06/02/20 Page 3 of 8


               at Defendant(s).
     2
           4. Plaintiff was terminated on November 7, 2019.
     3
           5. Prior to discharge, Plaintiff was working full-time and earning approximately $40,000.00
     4
               per year. He also worked overtime and received fringe benefits including health, dental,
     5

   6           vision, and life insurance.

   7       6. Prior to discharge, Plaintiff satisfactorily performed work for Defendant(s) and met or
   8
               exceeded performance expectations.
  9
           7. After discharge, Plaintiff has complied with all statutes regarding mitigating his damages
 10
               and seeking alternate employment.
 11

 12      WRONGFUL DISCHARGE FROM EMPLOYMENT

 13        8. Plaintiff realleges paragraphs 1 through 7 as if frilly set forth herein.
 14
           9. Defendant(s)' reason for discharging Plaintiff was not for good cause.
' 15
           10. Defendant(s) violated express provisions of its own written personnel policy when
 16
              discharging Plaintiff.
 17

 18        11. Under Mont. Code Ann. § 39-2-904(1), Defendant acted unlawfully when discharging

 19           Plaintiff.
20
           12. Due to and as a direct result of Defendant(s)' unlawful acts, Plaintiff has sustained
21
              damages in an amount to be proven at trial.
22
              WHEREFORE, Plaintiff requests relief against Defendant(s) as follows:
23

24        1. For lost wages and fringe benefits for four (4) years from the date of discharge, less

25            interim earnings as required by law;
26
          2. For actual damages in an amount to be proven at trial;
27
          3. For Plaintiff's costs and expenses incurred herein, and;
28




                                  COMPLAINT AND DEMAND FOR JURY TRIAL -2
        Case 4:20-cv-00046-BMM Document 1-2 Filed 06/02/20 Page 4 of 8


     4. For such other and further relief as the Court may deem just and equitable.
 2
                                          JURY DEMAND
 3
        Plaintiff demands a jury trial of all issues so triable in this case.
 4
                     z
        DATED this         day of April 2020.
 5

 6

 7

 8
                                                Eric D. Mills
                                                Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                          COMPLAINT AND DEMAND FOR JURY TRIAL -3
                           a ',tures, inc.Document
                                          aeparation                                                         e   rflin/nr
           Casewren-swat
                  4:20-cv-00046-BMM                 1-2Notice     ror Montana
                                                           Filed 06/02/20 Page 5 of 8                                 ..T10
                                                                           •
Statute Reference: 39-24 1                     Date of Termination:                            •••



SECTION I. ASSOCIATE CURRENT INFORMATION                                                                          •       k1.414:41:P.,
Associate Name         rr-CL.14.   tiesitifr                               • Social Security No.
Work Location: li on           &vt4                   MT
Work Position: Job Code        I       -101                    Job TlUe:   regSL Proct ve-VI ovN 51e-vvi T:11e-

Period of employment: From         7-01-201-7                  To

SECTION II, REASON FOR SEPARATION (enter codes and description from 'exit interview)

 ED          Voluntary

  rxi        Involuntary            GleA4ce_                        4-1-04V-5,                 015504 c4e
                                                                                                 5.
                                                                                                            Jac:al    halie--
           41 0 IMO Ye. at,‘•
Reason for separation:
                                        6                                              Ino-S




SECTION III.. FINALWVAGES

Associate Received:                  Regular Wages                          Bonus
                                     Vacation Pay                           Separation/Severance Pay
                                     Wage in Ueu                            Profit Sharing/401k
                                                                                          -
In the amount of $                           for period from                         to
                                                                  •
If Associate retired, furnish amount of retirement pay and what percentage of contributions were paid by
the employer,                            per month                % paid by employer
                      Note: Wel-Mari Stores, Inc. does not have a alified retirement plan.
SECTION N. EMPLOYER CERTIMATION .
               Wairdart #719:9
Employer Name: 4020_14thssolatiAl                                      Telephone Number WO             - In4A3
Address:       GlatdEellth itir 05
                                '7
City:                                            State:                                   Zip:
Email:

Employer's State Department of Labor Account Number.            308906
SECTIONA/ CERTIFYING OFFICIAL
 acknowledge that the above Associate has been separated from work at Vial-mart and the
Information furnished In this document is true and correct. This report has been delivered to
or mailed to the Associate;

Name:
Title:
                'IX_      f;iL      S 0 IA                                     Date:    II-1-19
Signature:    )1.161.44.... OA               ,k4A Aivx.
                                  NOTICE TO ASSOCIATE
             I PLEASE USE THIS FORM IF YOU WISH TO FILE FOR UNEMPLOYMENT
                                  INSURANCE BENEFITS.

                                   Complete Along with Exit Interview (WMP 20)
        Case 4:20-cv-00046-BMM Document 1-2 Filed 06/02/20 Page 6 of 8




      MONTANA EIGHTH JUDICIAL DISTRICT COURT, CASCADE COUNTY


FRANK HEADLEY,                                            Cause No.:

                      Plaintiff,
vs.
                                                                   SUMMONS
WALMART STORES, INC.,

                     Defendant.


THE STATE OF MONTANA SENDS GREETINGS TO THE ABOVE NAME 1
DEFENDANT, WAL-MART STORES, INC. BY AND THROUGH ITS REGISTERE o
AGENT, CT CORPORATION SYSTEMS:
       YOU, THE DEFENDANT, ARE HEREBY SUMMONED to answer the Complaint an
Demand for Jury Trial in this action which is filed in the office of the Clerk of the above-nam
Court, a copy of which is served upon you with this Summons, and to file your answer and serv
a copy of your answer upon the Plaintiff within twenty-one (21) days after the service of thi
Summons, exclusive of the day of service. If you fail to appear or answer, judgment will be take
against you by default for the relief demanded in the Complaint and Demand for Jury Trial.

       Dated this   7 day of April 2020.
                                                    CLERK OF COURT


                                                    By:
                                                           _I; Hickmati     I
                                                            Deputy Clerk


                                           SUMMONS - 1
        Case 4:20-cv-00046-BMM Document 1-2 Filed 06/02/20 Page 7 of 8




Eric D. Mills
DUBOIS MILLS, PLLC
104 4th Street N, Suite 200
P.O. Box 1348
Great Falls, Montana 59403
Ph: 406.315.3242
Fax: 406. 727.1812
eric®406attorneys.com
Attorneys for Plaintiff



       MONTANA EIGHTH JUDICIAL DISTRICT COURT, CASCADE COUNTY

FRANK HEADLEY,
                                                           Cause No.: CDV-20-0193
                          Plaintiff,
VS.
WALMART STORES, INC.,
                                                   NOTICE AND ACKNOWLEDGMENT OF
                      Defendant.                               SERVICE




       TO: WALMART STORES INC., do C.T. Corporation
       The enclosed Complaint and Demand for Jury Service and one copy of the Summons
served upon you in compliance with Rule 4(d)(3) of the Montana Rules of Civil Procedure.
       You may complete the Acknowledgment part of this form and return one copy of th
completed form to the sender within twenty-one (21) days after the date it was mailed to you
shown below.
       If you decide to complete and return this form, you must sign and date th
Acknowledgment. If you are served on behalf of a corporation, unincorporated associatio
(including a partnership), or other entity, you must indicate under your signature your relationshi
to that entity. If you are served on behalf of another person and you are authorized to receiv
process, you must indicate under your signature your authority.
       If you do not complete and return this form to the sender within twenty-one (21) days afte
the date it was mailed to you as shown below, you (or the party on whose behalf you are bein




                             NOTICE AND ACKNOWLEDGEMENT OF SERVICE - 1
        Case 4:20-cv-00046-BMM Document 1-2 Filed 06/02/20 Page 8 of 8



served) may be required to pay any expenses incurred in serving the documents any other manner
permitted by law.
       If you do complete and return this form, you (or the party on whose behalf you are being
served) must respond within twenty-one (21) days after the date of signature which you place on
the Acknowledgment below. If you (or the party on whose behalf you are being served) fail to
respond within the foregoing twenty-one (21) day period, judgment by default will be taken against
you.   I declare, under penalty of perjury, that this Notice and Acknowledgment of Service of the
Complaint and Summons was sent to C.T. Corporation, on behalf of Defendant.
       DATED this         ay of May, 2020.
                                                 DUBOIS MILLS, PLLC


                                                       Eric D. Mills
                                                       Attorneys for Plaintiff

                                        ACKNOWLEDGMENT

       I declare, under penalty of perjury, that I received a copy of the Complaint and Demand
for Jury Service and one cin
                           i:i...m
                               ollth..
                                    e:S.7
                                        . 7::
                                           : n.s:i.n: the above-captioned matter.
                                    •..•.
                           am                   ...
                                               •. ...
                                                  ••
                        1 CP"tc
                       1 (i) z • . •      •
                                                       Signature
                        ...__________ .... • •     '

                                                       Print Name •


                                                       Relationship to Entity/
                                                       Authority to Receive Services of Process


                                                       Date of Signature




                          NOTICE AND ACKNOWLEDGEMENT OF SERVICE - 2
